 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDconjectural nature of these plans, we find that the Employer's presentMemphis operations are sufficiently stable to warrant our directing animmediate election.'5[Text of Direction of Election omitted from publication.]ss The Cornelius Company,93 NLRB 368, 370, footnote 7;ParsonsCorporation,95.NLRB 1336,1338;Central Metal Products, Inc.,115 NLRB 1155, 1156.Harvey RadioLaboratories,Inc. and Cambridge ThermionicCorporation'andInternational Union of Electrical,Radio andMachine Workers,AFL-CIO, Petitioner.Case No. 1-RC-4761.March 6,1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before William I. Shooer,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Murdock and,Rodgers].Upon the entire record in this case, the Board finds :1.The Employers are engaged in commerce within the meaning ofthe Act .32.The labor organization involved claims to representcertain em-ployees of the Employer.4IHereinafter called Harvey and Cambridge, respectively.2 The hearing officer referred to the Board the Employers' motion to dismiss the petitionbecause it fails to indicate that the Petitioner has complied with the filing requirementsof Section 9 of the Act. The Board has determined administratively that the Petitioneris in compliance. In their brief filed with the Board, the Employers contend that, underthe decision of the court inN. L. R. B. v. Puerto Rico Food Products Corp.(232 If. 2d.515 (C. A. 1) ), the Board was required to adduce at the instant hearing proof of com-pliance.However, the ruling in that case was based on a construction ofN. L. R. B. T.Coca-Cola Bottling Co. of Louisville, Inc.,350 U. S. 264, which conflicts with that adoptedby the Board. SeeDesaulniers dCo., 115 NLRB 1025;KohlerCo., 117 NLRB 321.Pending resolution of this conflict by the Supreme Court, and with due deference to theCourt of Appeals for the First Circuit, we adhere to our view of theCoca-Coladecision asrequiring only that the Board permit litigation of questions of statutory construction,and not of factual issues, arising under Section 9 (f), (g), and (h) of the Act.Themotion to dismiss for lack of evidence of compliance is therefore denied.sHarvey and Cambridge took no position on jurisdiction.Both are Massachusettsccorporations.The record shows that Cambridge annually ships out of State more than$50,000 worth of goods and that Harvey annually renders to Cambridge services valuedat more than $100,000.Accordingly, whether we view them as separate employers oras constituting together a single employer (see below), we find that it will effectuatethe, policies of the Act to assert jurisdiction herein over both Companies.Jonesboro Grain.Drying Cooperative,110 NLRB 481,Whippany Motor Co., Inc.,115 NLRB 52.a The Employers refused to stipulate that the Petitioner is a labor organization.Wefind, from evidence in the record, that Petitioner exists for the purpose of dealing withemployers concerning working conditions, and that it is a labor organization-within themeaning of the Act.117 NLRB No. 81. HARVEY RADIO LABORATORIES, INC.5'53'3.The hearing officer -referred to the Board a motion by Harveyand 'Cambridge to dismiss the petition on the ground that no questionconcerning representation exists because Petitioner's demand for rec-ognition, made prior to the hearing, was in the form of a telegramwhich contained a minor typographical error in the signature.How-ever, the reply to that telegram 'by both Employers, declining recog-nition, was properly addressed to the Petitioner; and at the hearingthey again expressly declined to recognize the Petitioner.Accord-ingly, we find that there was in fact a proper request for, and refusalof, recognition before the hearing, and that, in any event, the refusalof recognition made at the hearing is sufficient under the-statute.'The'motion to dismiss is therefore denied.We find further that a question affecting commerce exists -concern-ing the representation of employees of Harvey and Cambridge withinthe meaning of Section 9 (c) (1) and Section 2 ('6) and (7) of theAct.4: Petitioner seeks a unitt of all production and maintenance em-ployees of Harvey and Cambridge, with the usual exclusions.TheEmployers contend that separate units limited to the employees 'ofeach Employer are alone appropriate.Both Employers have the same president, who is also director ofboth, and owns virtually all the common stock of both. In addition,the three directors of Harvey constitute a majority of the directorsof Cambridge.Harvey is engaged in the manufacture and rebuildingof machine tools, while Cambridge -makes and sells electronic com-ponents.Although Harvey solicits business from other firms, at least90 percent of its output is sold to Cambridge. Both occupy the samebuildings, their operations being separated only by walls or partitions.While the employees of each have separate immediate supervision,Harvey receives from Cambridge, for a fee, various management andclerical services, including those relating to purchasing, credit, fiscal',and personnel matters.There is no interchange of employees betweenthe two'Companies.In view of the common ownership and control of Harvey and Cam-bridge, and their functional and physical integration, and as laborrelations and other management functions of Harvey are handledby 'Cambridge, albeit on a contract basis, we find that Harvey andCambridge constitute a single employer for purposes of collectivebargaining,6 and that a unit comprising the following employees ofboth is appropriate for purposes of collective bargaining within themeaning of Section 9 (b) of the Act :All production and maintenance employees, excluding office clerical.emnlovees, guards, professional employees, and supervisors as'defined'in the Act.[Text of Direction of Election omitted from publication.1s AAvanee Pattern Comran+,RO NT,RR 29.0 Rtineway Drug Co., Inc,102 NLRB 1630.